EXHIBIT 10(xx)









Share Repurchase Agreement



This Share Repurchase Agreement (the “Agreement”) is made this 16th day of July,
2003 (“Effective Date”), by and between HC Investments, Inc., a Delaware
corporation with offices at 1105 North Market Street, Suite 1300, Wilmington,
Delaware 19081  (“Henkel”), and The Clorox Company, a Delaware corporation with
offices at 1221 Broadway, Oakland, CA 94612 (“Clorox” or the “Company”).




BACKGROUND



Clorox has determined that it is in its stockholders’ best interests for Clorox
to utilize a portion of its free cash flow to repurchase shares of its common
stock, $1 par value (the “Stock”).  Henkel is a significant stockholder, with
holdings on the Effective Date equal to approximately 29.4% of Clorox’s
outstanding Stock (which Clorox represents to be two hundred thirteen million
seven hundred forty-seven thousand six hundred seventy-five (213,747,675) shares
as of the date hereof).  Clorox has determined that it does not desire to have
its share repurchases result in Henkel’s overall percentage ownership in Clorox
Stock becoming greater than thirty percent (30%).  Accordingly, Henkel and
Clorox hereby agree, in accordance with the terms and conditions set forth
below, that Henkel will participate in Clorox’s Stock repurchase program.




TERMS AND CONDITIONS



 1. Definitions



a.  “Purchase Date” shall mean December 15, 2003, June 15, 2004, December 15,
2004 and June 15, 2005.



“Calculation Period” shall mean, for the December 15, 2003 Purchase Date, the
period from the Effective Date until the eighth business day prior to the
Purchase Date and for each subsequent Purchase Date, the period from seven
business days prior to the previous Purchase Date to the trading day immediately
before the seventh business day prior to such Purchase Date.



“Non-Henkel Purchases” shall mean Clorox’s purchases of Stock during any
Calculation Period from persons other than Henkel.



“Applicable Non-Henkel Purchases” shall mean those Non-Henkel Purchases during
any Calculation Period that are effected at or above the then applicable Minimum
Price (as defined below).



“Value” shall mean the total purchase price (neither increased nor reduced by
commissions or fees paid by Clorox to its brokers and advisors) of all
Applicable Non-Henkel Purchases during the applicable Calculation Period divided
by the total number of shares of Stock included in Applicable Non-Henkel
Purchases during the Calculation Period.



“Henkel Ratio” for any Calculation Period shall mean the quotient (rounded to
the nearest hundredth) resulting from dividing the percentage of Stock owned by
Henkel by the percentage of  Stock owned by persons other than Henkel, in each
case, at the start of such Calculation Period. The “Henkel Ratio” at the
Effective Date is 41.64% (arrived at as follows: 29.4%¸70.6%).



“Non-Henkel Ratio” for any Calculation Period shall mean the quotient (rounded
to the nearest hundredth) resulting from dividing the percentage of Stock owned
by persons other than Henkel  by the percentage of  Stock owned by Henkel, in
each case, at the start of such Calculation Period. The “Non-Henkel Ratio” at
the Effective Date is 2.4 (arrived at as follows: 70.6%¸29.4%).



 2. Stock Repurchase.



 a. Time and amount.  Subject to and contingent upon the terms and conditions
    stated in Sections 2 and 3 of this Agreement, Clorox will purchase from
    Henkel, and Henkel will agree to sell to Clorox on the Purchase Dates the
    number of shares of Stock that, when multiplied by the Value for the
    applicable Calculation Period, will have a total value of up to: $50 million
    on December 15, 2003, $50 million on June 15, 2004, $65 million on December
    15, 2004 and $65 million on June 15, 2005. If, during the relevant
    Calculation Period, Clorox issues any new Stock (including reissuances of
    treasury shares), other than pursuant to an employee or director
    compensation plan, including, but not limited to, The Clorox Company 1987
    Long-Term Compensation Plan, The Clorox Company 1996 Stock Incentive Plan,
    The Clorox Company Executive Incentive Compensation Plan, The Clorox Company
    Independent Directors’ Stock-Based Compensation Plan and The Clorox Company
    1993 Directors’ Stock Option Plan, then, at Henkel’s option, the number of
    shares of Stock that Henkel will agree to sell to Clorox shall be reduced to
    the number of shares of Stock that, when subtracted from Henkel’s then
    current holdings, will result in Henkel owning no less than the same 
    percentage  of Clorox’s then aggregate outstanding Stock, as Henkel owned at
    the start of such Calculation Period.  In each case, the purchase price per
    share of Stock purchased from Henkel shall be equal to the then applicable
    Value and the payment for such shares shall be made in immediately available
    funds on the applicable Purchase Date. In order that Henkel may verify the
    Value as at any Purchase Date, at least five (5) business days prior to such
    Purchase Date, Clorox will supply to Henkel, in writing, the volume weighted
    average purchase price calculation, and all supporting documentation, for
    all Non-Henkel Purchases and Applicable Non –Henkel Purchases for the
    applicable Calculation Period. Should Henkel object to any of these
    calculations, Henkel may delay the Purchase Date until it is satisfied with
    the information provided and the calculations supported thereby. Upon
    receipt of the agreed upon Purchase Price, Henkel will transfer the relevant
    number of shares of Stock to Clorox.



 b. 10b5-1 Plan.  During the period when Clorox may purchase Stock on the open
    market prior to the end of Clorox’s first, second, and fourth quarters in
    Clorox’s 2004 fiscal year and second quarter in Clorox’s 2005 fiscal year
    (each such pre-quarter-end period being hereafter referred to as an “Open
    Window”) Clorox shall enter into 10b5-1 plans obligating Clorox to purchase,
    prior to the next Purchase Date, a number of shares of Stock from persons
    other than Henkel, that would be no less than the number of shares of Stock
    that Clorox chooses to purchase from Henkel on that Purchase Date multiplied
    by the Non-Henkel Ratio for each relevant Calculation Period



 c. Limitations on amount of purchases.



Establishment of minimum and maximum prices.  Before Clorox makes any purchases
of Stock in any Calculation Period, Henkel has the right to set a minimum
purchase price (“Minimum Price”) and Clorox has the right to establish a maximum
purchase price for such Calculation Period (“Maximum”).  Clorox shall supply
Henkel with written notice of any Maximum at least ten (10) days prior to the
start of each Calculation Period. The Minimum Price for the first Calculation
Period is    per share, excluding commissions, and the Maximum for the first
Calculation Period is    per share, excluding commissions.  Clorox will request,
in writing, Henkel’s Minimum Price, at least fifteen  (15) days prior to the
beginning of any Calculation Period.  If Henkel does not provide Clorox with a
response, in writing, or otherwise notify Clorox at least five (5) days prior to
the beginning of any Calculation Period, the then current Minimum Price shall
remain in effect during the next Calculation Period.  If Clorox does not timely
send such request to Henkel, then Henkel may set the Minimum Price at any time.



Maximum limitation.  Clorox shall have the right not to purchase shares of Stock
during any Calculation Period at more than the Maximum.  If, during any
Calculation Period, Non-Henkel Purchases are limited under the applicable 10b5-1
plan because the market price exceeds the Maximum at any time during that
Calculation Period, and Clorox’s maximum dollar amount of purchases from Henkel,
as set forth in Section 2.a. of this Agreement, on a Purchase Date would cause
the amount of Stock required to be purchased from Henkel to exceed the
applicable Henkel Ratio of all Non-Henkel Purchases during the applicable
Calculation Period, any obligation of Clorox to purchase Stock from Henkel on
that Purchase Date shall be reduced to a dollar amount equal to the Henkel Ratio
of the number of shares of Stock included in Non-Henkel Purchases during the
Calculation Period multiplied by the Value for that Calculation Period.



Minimum Limitation.  If the number of shares of Stock determined by dividing
Clorox’s purchase obligation for the applicable Purchase Date under section 2.a.
above by the Value would exceed the Henkel Ratio of all Non-Henkel Purchases for
that Calculation Period, Clorox’s obligation to purchase Stock from Henkel on
that Purchase Date shall be reduced to a dollar amount equal to the Henkel Ratio
of the number of shares of Stock included in the Non-Henkel Purchases for that
Calculation Period multiplied by the Value for that Calculation Period.



Regulatory Limitation.  If, in the opinion of Clorox’s counsel, (1) Clorox may
not enter into a 10b5-1 plan for any Calculation Period because of the existence
of material non-public information at the time when such plan would otherwise
have been executed during the “Open Window”, (2) Clorox may not make Non-Henkel
Purchases during any Calculation Period because it is involved in a distribution
subject to Rule 102 of Regulation M (17 CFR §242.102) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or (3) federal or state
law otherwise prohibits Clorox from making Non-Henkel Purchases during any
Calculation Period, Clorox’s obligation to purchase Stock from Henkel on the
applicable Purchase Date shall be reduced to an amount equal to the Henkel Ratio
of the shares of Stock included in the Non-Henkel Purchases actually made during
the applicable Calculation Period multiplied by the Value for that Calculation
Period. In the event that one of the regulatory limitation events described in
this paragraph prevents Clorox from making Non-Henkel Purchases during only a
portion of a Calculation Period, Clorox shall make reasonable good faith efforts
during the remainder of the Calculation Period to make Non-Henkel Purchases
sufficient to allow it to fulfill its purchase obligation under section 2.a.
above.  Clorox shall promptly give Notice to Henkel if any circumstance noted in
this Section should, in the opinion of Clorox’s counsel, be deemed to exist.  



 d. Option to increase purchases.  Subject to Section 2(f) below, Clorox shall
    have the right to increase the amount of its purchases under Section 2.a. by
    up to $15 million on any Purchase Date, provided that, if such increase
    occurs on December 15 of 2003 or 2004, the increased amount shall become
    Clorox’s minimum purchase obligation for the following Purchase Date.  If
    Clorox wishes to increase its purchase amount from Henkel on any Purchase
    Date, it shall increase its Non-Henkel Purchases during the applicable
    Calculation Period so that the number of shares of Stock purchased from
    Henkel on the Purchase Date does not exceed the Henkel Ratio of the shares
    purchased through Non-Henkel Purchases during the Calculation Period.



 e. Option to roll over purchases. If Clorox purchases from Henkel less than the
    maximum dollar amount of Stock permitted to be purchased on any Purchase
    Date under Section 2.a. above, Clorox may add the difference between the
    permitted purchase amount and the actual purchase amount on that Purchase
    Date to the maximum purchase amount applicable to the next Purchase Date.
    Such increased maximum purchase amount shall become the maximum purchase
    amount for that Purchase Date under Section 2.a.



 f. Overall Limitation.  Notwithstanding any other provision of this Agreement,
    the maximum amount of Stock that Clorox may purchase from Henkel pursuant to
    this Agreement shall be limited to Stock with a purchase price under this
    Agreement no greater than $255 million in the aggregate.





 g. Henkel Right to Purchase.  If Clorox issues any new Stock (including
    reissuances of treasury shares), other than pursuant to an employee or
    director compensation plan, including, but not limited to, The Clorox
    Company 1987 Long-Term Compensation Plan, The Clorox Company 1996 Stock
    Incentive Plan, The Clorox Company Executive Incentive Compensation Plan,
    The Clorox Company Independent Directors’ Stock-Based Compensation Plan and
    The Clorox Company 1993 Directors’ Stock Option Plan, during the period from
    the Effective Date through December 15, 2005 or, if this Agreement is
    terminated pursuant to Section 3.b., the date six (6) months after the last
    purchase from Henkel made hereunder, whichever is earlier, and Henkel's
    ownership interest in Clorox shall, as a result, be less than 29.4% of the
    aggregate outstanding Stock on and as of December 15, 2005 or on and as of
    the date six months after the last purchase from Henkel made hereunder,
    whichever is applicable, Henkel shall have the right, on notice to Clorox
    given no later than January 15, 2006 or thirty (30) days after the end of
    the six month period referred to above in this sentence, whichever is
    applicable, to re-purchase from Clorox of a number of shares of Stock sold
    hereunder equal to the lesser of (x) such number of shares of Stock as will
    increase Henkel's ownership interest in Clorox to 29.4% of the then
    outstanding Stock (after giving effect to such issuance)and (y) the number
    of shares of Stock that Henkel had sold to Clorox under this Agreement (or,
    in either case, such lesser number as Henkel may elect in its notice to
    Clorox).  Re-purchases shall occur sequentially, beginning with the most
    recent sales. The re-purchase price shall be equal to the price at which
    Henkel sold the applicable shares to Clorox. Within two (2) weeks of receipt
    of notice under this Section 2.g., the parties shall hold a closing of the
    repurchase transaction. The parties shall comply with the Securities Act of
    1933 (the “Securities Act”) in connection with any repurchase hereunder,
    provided that Clorox shall not be required to register the sale to Henkel of
    the shares that Henkel repurchases.



 3. Term and Termination.



 a. Term.  The term of this Agreement shall start on the Effective Date and end
    on January 31, 2006.



 b. Termination.



i.    Without cause.  Either party may terminate this Agreement without cause,
for any reason or without reason, by giving at least thirty (30) days prior
written notice to the other party.  However, obligations, if any, arising prior
to such termination with respect to the then current Calculation Period in
effect at the time that the notice of termination is provided, shall survive
termination.



ii.   Extraordinary Cash Needs.  Clorox may terminate this Agreement by giving
notice if the Clorox Board of Directors approves an acquisition or other capital
appropriation or expenditure that individually or, when aggregated with related
acquisitions, appropriations or expenditures, over a period of twelve (12)
months, requires the total expenditure of more than five hundred million dollars
($500,000,000) in cash.



iii.  Change of Control.  Either party may terminate this Agreement by giving
notice at any time that Clorox has entered into an agreement that will result in
a change of control of Clorox or that a change of control of Clorox has
occurred.  “Change of control” for purposes of this Agreement shall mean:



The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20%, or in the case of Henkel KGaA, or any person controlled by it ("Henkel
Group"), more than the percentage of the Company's issued Stock agreed to in
paragraph 4(a) of the June 18, 1981 agreement between the Company and Henkel
Group, as amended, of either (i) the then outstanding Stock of the Company (the
"Outstanding Stock") or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change of Control:  (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, including any acquisition which by reducing
the number of shares outstanding, is the sole cause for increasing the
percentage of shares beneficially owned by any such Person or by Henkel Group to
more than the applicable percentage set forth above, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company or (iv) any acquisition by
any corporation pursuant to a transaction which complies with clauses (i), (ii)
and (iii) of subsection (3) of this Section 3.b.iii; or



Individuals who, as of the date hereof, constitute the Board of Directors of
Clorox (the "Incumbent   Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, and any
individual nominated as a representative of Henkel Group pursuant to the
agreement between Henkel Group and the Company dated July 16, 1986, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or



Consummation by the Company of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a "Business Combination"), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of stock
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company's assets either directly or through
one or more subsidiaries),  (ii) no Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or



Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



(iv)       Notwithstanding the foregoing, no termination of this Agreement prior
to January 31, 2006, under clause i, ii or iii of this Section 3.b, shall
terminate Henkel's right to purchase Stock under Section 2.g in respect of any
dilution caused by the issuance of shares of Stock by Clorox on or prior to the
date six months after such termination.



4. General



a.   Notices.  Notices under this Agreement shall be effective when sent by fax,
with a confirmation copy then sent by first class, postage paid mail, return
receipt requested, or by overnight delivery, to the following fax numbers and
addressees:



      If to The Clorox Company:

      1221 Broadway

      Oakland, CA 94612

      Attn: General Counsel

      Fax: (510) 271-1696



If to HC Investments, Inc.

1105 North Market Street, Suite 1300

Wilmington, Delaware 19081

Attn:     James E. Ripka, President

      Fax:  (610) 270-8104



With a copy to Kenneth R. Piña, Secretary, HC Investments, Inc. at:



2200 Renaissance Blvd.

Gulph Mills, PA 19406

Fax:  (610) 270-8219



or to such other address as either party may from time to time specify in
writing to the other by like notice.



Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the purchase and sale of
shares of Stock provided by this Agreement.  No aspect of this Agreement shall
be construed to conflict with or supersede any provision contained in any other
agreement between Clorox, and any other company within the Henkel Group.



Governing Law.  This Agreement shall be deemed to have been made in the State of
Delaware, and its form, execution, validity, construction and effect shall be
interpreted in accordance with the laws of the State of Delaware, without
recourse to the conflict of laws principles thereof.  Any disputes arising from
this Agreement shall be resolved in the state and/or federal courts located in
the State of Delaware.  Both parties consent to the jurisdiction of the State of
Delaware.



Confidentiality. Each party agrees that, except as required by law (including
Section 13under the Exchange Act) or the applicable regulations of a relevant
stock exchange, any non-public information learned or obtained by such party
from the other party under this Agreement shall be kept confidential and will
not be disclosed to any other person. For the avoidance of doubt, each party
shall be permitted to disclose publicly the existence and substance of this
agreement after it has been executed by both parties.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
their behalf by their authorized officers whose signatures appear below.



THE CLOROX COMPANY                                       HC INVESTMENTS, INC.



By:                                                      
                        By:      
                                               



Name:                                                                         
Name:                                                 



Title:                                                    
                        Title:    
                                               





 